             Case 2:20-cv-01508-JLR Document 51 Filed 03/02/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10         ALLSTATE INDEMNITY                         CASE NO. C20-1508JLR
           COMPANY,
11                                                    ORDER STRIKING AMENDED
                                Plaintiff,            ANSWER
12                v.

13
           RANDY LINDQUIST, et al.,
14
                                Defendants.
15
           RANDY LINDQUIST,
16
                       Third-Party Plaintiff,
17
                  v.
18
           MELODY J. GRONDAHL, et al.,
19                     Third-Party Defendants.
20

21         On March 1, 2021, Defendant/Counter-Claimant/Third-Party Plaintiff Randy

22   Lindquist filed an amended answer, third-party complaint, and counter-claim (“amended



     ORDER - 1
              Case 2:20-cv-01508-JLR Document 51 Filed 03/02/21 Page 2 of 2




 1   answer”) in this action. (Am. Answer (Dkt. # 50).) At the time Mr. Lindquist filed this

 2   amended answer, however, the period for amendment as a matter of course had passed,

 3   Fed. R. Civ. P. 15(a)(1), and Mr. Lindquist did not have “the opposing party’s written

 4   consent or the court’s leave” to file an amended answer, Fed. R. Civ. P. 15(a)(2); (see

 5   Dkt.). For these reasons, the court STRIKES the amended answer (Dkt. # 50) as

 6   improperly filed. If Mr. Lindquist wishes to amend his pleading, he must do so in the

 7   manner set forth in the Federal Rules of Civil Procedure and the Local Rules. See Fed. R.

 8   Civ. P. 15(a)(2); Local Rules W.D. Wash. LCR 15.

 9          Dated this 2nd day of March, 2021.

10

11                                                    A
                                                      JAMES L. ROBART
12
                                                      United States District Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 2
